Fourth Court of Appeals
                               San Antonio, Texas
                                     October 18, 2022

                                   No. 04-22-00603-CV

                               CITY OF SAN ANTONIO,
                                      Appellant

                                            v.

                              DHL EXPRESS (USA), INC.,
                                     Appellee

                From the 288th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2022-CI-02683
                       Honorable Norma Gonzales, Judge Presiding


                                     ORDER

    The Appellant's Unopposed Motion for Extension of Time to File Brief is hereby
GRANTED. The appellant's brief is due on or before November 28, 2022.




                                                 _________________________________
                                                 Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of October, 2022.



                                                 _________________________________
                                                 Michael A. Cruz,
                                                 Clerk of Court